Citation Nr: 1501860	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for residuals of cancer of the larynx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  He testified before the undersigned Veterans Law Judge in a May 2013 Travel Board hearing, the transcript of which is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the May 2013 Travel Board hearing, the Veteran testified that residuals of larynx cancer had worsened since his last VA examination in May 2011.  Specifically, he maintained that he now had difficulty swallowing and eating.  As a result, he contended that he had dry mouth, which subsequently caused tooth decay.  In addition, he testified that the scar on his neck, which was a residual from chemotherapy, is painful when he moves his neck.  

In light of the specific assertion of worsening since the last VA examination, an updated examination should be undertaken to assist in determining the severity of his disability.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to assist in determining the current severity of larynx cancer and any associated residuals.  The relevant documents in the claims folder should be made be made available to the VA examiner for review in connection with the examination and he or she should indicate such review in the medical examination report.  All appropriate tests and studies should be accomplished.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim on appeal.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

